DETAILED ACTION
This Office Action is response to the remark filed on 06/20/2022.
Claims 1-20 are allowed.
Double Patenting
Terminal Disclaimer filed on 06/20/2022 has been approved.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 1, 10 and 16, Bolotin et al. (U.S. 20190007203) disclose an enter username/password operation 900 occurs after the data security system application started operation 800. After the enter username/password operation 900, the mobile device 610 sends a verify user ID signal 902 to the server/console 640. The server/console 640 then makes a username/password valid determination 904; Ramalingam et al. (U.S. 10440007) disclose a password entry field has been displayed on a user interface, but user input for the password entry field has yet to be received. As a result, the display for the field is empty. Note, however, that there may be something in the display at this initial stage, such as a string with an instruction, such as “Enter Password;” Carbon (U.S. 10097353) discloses the user device may also authenticate a user of the user device prior to initiating the unlocking protocol. More specifically, even if the user device has authenticated the secure container, the user device may determine that the user of the user device is associated with the user profile that placed the product order prior to initiating the unlocking protocol. The user device may authenticate the user in any number of ways. For example, the user device may require that the user provide identifying information such as a personal identification number (PIN), an answer to a challenge question, or the like; and Ervin et al. (U.S. 20180240541) disclose the unlocking device 3100 can also be programmed to require a passcode, such as a code known only to the patient authorized to use the device, or to use biometric markers as a passcode, such as via the fingerprint scanner 3130 shown in FIG. 31, such that only a recognized and authorized user can access medication from a cartridge.  However, none of the prior art, taken in combination or alone, disclose detecting that the computing device has received user input that requests an operation, wherein the operation includes to output at least a portion of the personal information externally to the computing device in audio or visual form; and in response to the detecting, changing to a second of operation in which a user is required to perform a second type of authentication before authorizing a request for the first action, wherein the second type of authentication is a different than the first type of authentication.
For claims 2-9, 11-15 and 17-20, the claims are dependent on claims 1, 10 and 16 respectively.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/17/2022